Citation Nr: 0617195	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  04-28 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date for an award of service 
connection for bilateral hearing loss, prior to December 21, 
1984.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in September 2003, the RO granted 
service connection for a hearing loss in the left ear, and 
assigned an effective date of December 21, 1984.  In a rating 
decision dated in February 2004, the RO granted service 
connection for a hearing loss in the right ear, and assigned 
an effective date of December 21, 1984.  


FINDINGS OF FACT

1.  By rating decision dated in January 1971, the RO denied 
the veteran's claim for service connection for hearing loss.  
The veteran was notified of this determination, but did not 
perfect an appeal.

2.  The veteran submitted a claim for service connection for 
bilateral hearing loss on December 21, 1984.

3.  Rating decisions of September 2003, and February 2004, 
granted service connection for hearing loss in the left ear 
and right ear, respectively, and assigned December 21, 1984 
as the effective date of the award of service connection for 
hearing loss in each ear.


CONCLUSION OF LAW

The criteria for an effective date for an award of service 
connection for bilateral hearing loss, prior to December 21, 
1984, have not been met.  38 U.S.C.A. § 5101 (West 2002); 
38 C.F.R. §§ 3.151, 3.400(b)(2), (r) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), prescribes VA's duties to notify the claimant 
of the evidence needed to substantiate a claim, of the 
evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence, and it 
also prescribes VA's duties to help a claimant obtain 
relevant evidence, duties collectively referred to as the 
"duty to assist."  However, there are some claims to which 
VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  One such claim is where, as here, there is no 
dispute as to the facts, and the law is dispositive.  Mason 
v. Principi, 16 Vet. App. 129.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
does not affect matters on appeal when the question is 
limited to statutory interpretation.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Thus, the Board concludes 
that no further action is necessary under the VCAA, since all 
evidence needed to adjudicate the claim is of record.

Legal criteria and analysis

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151.

The effective date for an award of service connection based 
on a reopened claim shall be the date of receipt of claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r).

The record establishes that the veteran's initial claim for 
service connection for bilateral hearing loss was denied by 
the RO in January 1971.  Following the receipt of the 
veteran's notice of disagreement, the RO issued a statement 
of the case in March 1971.  However, a substantive appeal was 
not received.  Accordingly, the January 1971 determination 
became final.  38 U.S.C.A. § 7105 (West 2002).

The veteran submitted a statement from a private physician on 
December 21, 1984, and a claim for service connection for 
hearing loss and for pension benefits in March 1985.  The RO 
only addressed the claim for pension benefits, and the claim 
for service connection for bilateral hearing loss remained 
pending.  When service connection was ultimately granted, the 
RO assigned December 21, 1984, as the effective date of the 
award.  The regulations require that a claim must be filed 
and, in this case, following the RO's denial in January 1971, 
the veteran did not submit another claim for hearing loss 
until December 21, 1984.  In the absence of a claim of CUE, 
there is no basis for an earlier effective date.  38 C.F.R. 
§ 3.400(r).  In Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), the Court held that in a case where the law is 
dispositive of the claim, it should be denied because of lack 
of legal entitlement under the law.  

In reaching this decision, the Board notes that the effective 
date of service connection cannot be based on the date of the 
earliest medical evidence showing that the veteran had a 
hearing loss.  It must be based on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  See Lalonde v. West, 12 Vet. App. 
377, 382 (1999) (Since the appellant had not been granted 
service connection for his anxiety disorder, the mere receipt 
of medical records cannot be construed as an informal claim).  
In analyzing the last sentence of 38 C.F.R. § 3.157(b)(1), 
the Board observes that the regulation contain two 
alternative requirements.  The first is that the VA medical 
reports must refer to examination or treatment of a 
disability for which service connection has previously been 
established.  This comports with the first criterion in the 
first sentence of subsection (b); that a formal claim for 
compensation must have been allowed.  The other alternative 
criterion of 38 C.F.R. § 3.157(b)(1) is that a claim 
specifying the benefit sought is received within one year 
from the date of the VA medical record.  This clearly applies 
to disabilities other than those for which service connection 
has been established.  However, this last sentence must be 
interpreted in light of the rest of the subsection.  The 
first sentence of subsection (b) states an initial 
requirement, either that a formal claim for compensation must 
have been allowed or that a formal claim for compensation has 
been denied by reason that the disability is not compensable 
in degree.  The last sentence of sub-subsection (b)(1) 
clarifies that the medical reports must relate to the 
disability for which service connection has been established 
or that a claim be submitted within the year.  This last 
phrase clearly refers to disabilities for which service 
connection has not been established, but it is also subject 
to the restriction in the beginning of the subsection, that 
it be a disability for which service connection has been 
denied because it is not disabling to a compensable degree.  
Such was not the basis for the prior final denial in January 
1971.

Hence, although the veteran has submitted medical evidence 
reflecting treatment for hearing loss prior to December 1984, 
this fact is essentially irrelevant.  The provisions of 
38 C.F.R. § 3.157(b) (2005) are, therefore, inapplicable.  


ORDER

An effective date for an award of service connection for 
bilateral hearing loss prior to December 21, 1984, is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


